Citation Nr: 0734706	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  95-26 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of septoplasty and rhinoplasty with sinusitis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from August 1987 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1993 and August 1994 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The Board previously remanded this matter in April 1997, 
September 2003 and March 2006.

At a 1995 VA examination, the veteran reported a loss of 
sense of smell.  A claim for loss of sense of smell secondary 
to septoplasty and rhinoplasty is referred to the RO for 
appropriate development.


FINDING OF FACT

The veteran's service-connected septoplasty and rhinoplasty 
with sinusitis is manifested by more than six non-
incapacitating episodes of sinusitis per year with headaches, 
pain and purulent discharge and without chronic 
osteomyelitis.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 30 
percent evaluation for residuals of septoplasty and 
rhinoplasty with sinusitis is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6510 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

As noted above, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the August 1994 rating decision preceded the 
enactment of the VCAA.  Thereafter, the RO did furnish VCAA 
notice to the veteran regarding this claim in April 2004.   
The April 2004 letter notified the veteran of the evidence 
required to substantiate a claim for service connection, 
explained VA's duty to assist the veteran with the 
development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised   to submit any relevant medical records 
in his possession.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which the veteran 
appeals, it can be argued that the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  In Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), the Court held that the issuance 
of a fully compliant VCAA notification followed by 
readjudication of the claim in an SSOC is sufficient to cure 
a timing defect.  In this case, following the April 2004 VCAA 
notice letter, the case was readjudicated in a November 2005 
SSOC. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B. Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination, from which 
an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  




II.  Analysis of Claim

The veteran contends that his service-connected residuals of 
septoplasty and rhinoplasty warrant an evaluation in excess 
of 10 percent.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the course of this appeal, the rating criteria 
governing sinusitis were revised, effective October 7, 1996.  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2000 (April 10, 2000). 

The RO has assigned a 10 percent rating for the veteran's 
disability, pursuant to DC 6502, which is used to rate 
deviation of the nasal septum.

Prior to October 7, 1996, under DC 6502, a 10 percent 
evaluation was assignable for traumatic deflection of the 
nasal septum with marked interference with breathing space.  
38 C.F.R. § 4.97, DC 6502 (1996).

Under the revised rating criteria in effect since October 7, 
1996, a maximum 10 percent rating is assignable for deviation 
of the nasal septum.  38 C.F.R. § 4.97, DC 6502 (2007).

The rating criteria governing sinusitis are also applicable 
to this claim.  
The rating criteria for sinusitis are set forth in the 
General Rating Formula for Sinusitis, DC's 6510 through 6514.  
Under the regulations in effect prior to October 7, 1996, a 
10 percent rating was assignable for moderate sinusitis, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent rating was assignable for severe sinusitis with 
frequent incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating was assignable for 
postoperative chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996).  

Under the regulations in effect since October 7, 1996, a 10 
percent rating is assignable when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  A 30 percent rating is assignable 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A maximum rating 
of 50 percent is assignable following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. § 4.97, General Rating Formula for 
Sinusitis (2007).    

In this case, for reasons discussed below, the Board finds 
that the manifestations of the veteran's disability more 
nearly approximate the criteria for a 30 percent disability 
rating.

The veteran served on active duty from August 1987 to March 
1990.  A report of medical history completed during the 
October 1986 enlistment examination reflects that the veteran 
reported a history of hay fever.  He denied a history of ear, 
nose or throat trouble and denied a history of sinusitis.   

Service medical records show that the veteran was seen on 
numerous occasions with complaints of nasal airway 
obstruction and difficulty with nasal drainage.  The veteran 
reported with complaints of nasal obstruction in June 1988.  
An x-ray of the sinuses noted findings consistent with mucous 
retention cyst at the base of the left maxillary sinus.  
Service medical records reflect that the veteran underwent 
bilateral turbinate reduction in October 1988.  He underwent 
septoplasty and turbinate cautery in June 1989.  Thereafter, 
the veteran continued to complain of difficulty with nasal 
drainage.  A September 1989 entry in the service medical 
records noted a history of chronic sinusitis and previous 
sinus surgeries (turbinate reduction, polypectomy and 
septoplasty).  An x-ray of the paranasal sinuses performed in 
September 1989 noted some thickening of the mucous membrane 
of the left maxillary sinus.  The veteran underwent open 
septoplasty in February 1990.    

Following separation from service, VA and private medical 
records dated from 1992 to 2007 reflect ongoing treatment for 
chronic sinusitis.  Records reflect that the veteran's 
complaints over this time period have include postnasal drip, 
purulent drainage and headaches.  Since separation from 
service, several VA and private physicians have opined that 
the veteran's chronic sinusitis is related to nasal surgeries 
performed during service. 

Private medical records from Dr. S.R., M.D., dated in 1993, 
reflect that the veteran was evaluated for chronic nasal 
airway obstruction, post nasal drip and sinus infections.  
Dr. S.R. noted that, upon examination in March 1993, the 
veteran had a lot of mucopurulent drainage.  He indicated 
that a CT scan demonstrated a marked amount of mucoperiosteal 
thickening.  

In a February 1994 letter, Dr. S.R. noted that the veteran 
had a long history of nasal obstruction as well as multiple 
previous nasal surgeries.  He indicated that the veteran had 
a significant amount of atrophic rhinitis and nasal collapse 
and opined that some of the veteran's long-term problems were 
due to changes from previous surgeries.

The veteran underwent a VA examination in March 1995.  The 
veteran reported nasal problems.  He reported that he could 
not breathe through his nose.  He reported nose collapses and 
constant drainage of the sinuses.  The examiner noted a 
history of several surgeries between 1987 and 1992, including 
a septoplasty, turbinate surgery, polypectomy, rhinoplasty 
and revision.  On physical examination, there was no 
congestion of the nasal mucosa bilaterally.  The examiner 
diagnosed status post septoplasty, rhinoplasty and multiple 
surgeries on the nose with chronic sinusitis and loss of 
sense of smell.  

The veteran underwent a VA examination in December 2000.  A 
report of that examination reflects that the veteran 
complained of year-round postnasal drip.  He reported that he 
had to constantly clear his throat from postanasal drainage.  
He reported that he had sinus infections each year but did 
not seek treatment for them.  His symptoms included headache 
and purulent mucus.  The VA examiner diagnosed septoplasty 
and rhinoplasty with numerous surgeries and with residuals 
and sequelae of chronic postnasal drainage, collapsing alar 
with exuberant inhalation; no evidence for obstruction or 
nasal polyps; and intermittent sinus infections with 
radiographic evidence of normal anatomy.

Private medical records from Colorado Allergy and Asthma 
Centers, dated in January 2001, note that the veteran had 
about three sinus infections a year that required 
antibiotics.  

At an April 2005 VA examination, the veteran reported having 
postnasal drip several times a week.  The veteran reported 
that using nasal steroids that did not help.  The veteran 
denied congestion.  He reported that he needed antibiotics 
approximately five to six times a year.  The veteran reported 
that, when he requires antibiotics, he normally gets a 
headache, green mucous discharge and sore throat.   The 
veteran reported getting intermittent crusting in the nose.  
The examiner diagnosed chronic sinusitis and allergic 
rhinitis.  

A report of a January 2007 VA examination reflects that the 
veteran complained of chronic nasal congestion that did not 
go away.  He complained of trouble breathing due to the fact 
that his nasal passages would collapse whenever he would 
breathe heavily.  The veteran reported that his symptoms 
manifested as headaches and sinus pain with crusting and 
thick mucuous discharge.  He reported that his symptoms were 
present constantly.  He reported that he sought treatment 
from a physician approximately four times a year.  On 
physical examination, the examiner noted that there was no 
discharge of crusting present.  The VA examiner stated that 
the veteran has nasal laxity and nasal collapse of the right 
nasal passage.  The examiner diagnosed chronic sinusitis and 
chronic rhinitis.  The examiner stated that there was no 
evidence of osteomyelitis. 

The examiner further addressed the issue of whether the 
veteran's sinusitis and rhinitis symptoms are related to 
service.   The examiner opined that chronic rhinitis is a 
pre-existing condition and is not the result of surgeries but 
has been present since childhood.  The examiner opined that 
chronic sinusitis can result from various causes and is more 
likely than not caused by chronic rhinitis.  The examiner 
also opined that multiple nasal and sinus surgeries may have 
caused scarring which led to narrowing of the sinus openings. 
The examiner indicated that chronic sinusitis is at least 20 
percent related to residuals of prior sinus surgery.  

The Board has also considered numerous statements submitted 
by the veteran over the course of this appeal in which the 
veteran has described the symptoms associated with his 
disability.  The veteran is competent to report the symptoms 
he has experienced.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).   The veteran has stated that his sinus problems 
cause problems such as hacking and spitting and trouble 
sleeping due to drainage and post-nasal drip.

The Board notes that the veteran's disability was previously 
rated according to DC 6502.  However, the Board finds that 
the veteran's disability is more appropriately rated under 
the provisions applicable to sinusitis.  The service medical 
records reflect treatment for chronic sinusitis and a history 
of sinus surgeries during service.  Moreover, several 
physicians have indicated that the veteran's sinusitis 
symptoms are related to the surgical procedures in service, 
including septoplasty and rhinoplasty.  
 
Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that a 30 percent rating is warranted in this 
case.  The evidence reflects that the veteran's sinusitis is 
manifested by more than six non-incapacitating episodes of 
sinusitis per year with nasal stuffiness, drainage, headache 
and purulent discharge.  Such symptoms most nearly 
approximate the criteria for a 30 percent rating under DC 
6510.  Under the rating criteria in effect prior to October 
7, 1996, a higher rating is not warranted unless there is 
evidence of chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
Under the revised criteria in effect since October 7, 1996, a 
higher rating is not warranted unless there is evidence of 
chronic osteomyelitis following surgery or of near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.   Although the veteran does have a 
history of sinus surgeries, the evidence in this case does 
not demonstrate that he has near constant sinusitis symptoms 
that would warrant a 50 percent rating under the revised 
criteria.

Finally, the Board notes that there is no evidence in this 
case of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Therefore, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2007) 
for the assignment of an extraschedular evaluation.


ORDER

A 30 percent rating for septoplasty and rhinoplasty with 
sinusitis is granted, subject to regulations governing the 
payment of monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


